DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 12 recites the bar having silicon threads and a metal core. This is not described in the specification as originally filed. The specification does not describe any particular material for the bar or the threads of the bar and nowhere describes a “core” of the bar. The only mention of a metal core and silicon threads is in paragraph [00042] of the original 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 11 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the claim recites “…the shaft 1/4’’…” This is confusingly worded and unclear. Is this indicating some dimension of the shaft or some distance from the shaft to another element? Is this a length, width, or diameter? For the purposes of this examination, this limitation will be read as defining a diameter of the shaft, as this is examiner’s best understanding of the claim language. 
Regarding claim 21, the claim recites “…a continuous sized circular aperture from a top surface to a bottom surface…” in line 7. However, the claim defines “an abrasive top and a second surface” of the top disc, making it unclear if the claimed top surface and bottom surface are additional surfaces of the top disc. For the purposes of this examination, the circular 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9-11, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lipkens (US 2020/0198095) in view of Haigh (US 3747286).
Regarding claim 1, Lipkens teaches a grinding disc system (1), the system comprising a top disc (4) having an abrasive top and a second surface (fig 2, top and bottom surfaces), the top disc having a continuous sized uninterrupted circular aperture (2) therethrough (shown in figs 1 and 2), a bottom disc (6) having an abrasive bottom and a second surface (bottom and top surfaces in fig 2), a middle disc (5) having an abrasive edge (8b), the middle disc having a continuous sized uninterrupted aperture (2) therethrough (figs 1 and 2). Lipkens does not teach 
Regarding claim 3, Lipkens, as modified, teaches all the limitations of claim 1 as described above. Lipkens further teaches the top disc, the middle disc and the bottom disc are connected by adhesive and pressed together ([0001]). 
Regarding claims 4 and 5, Lipkens, as modified, teaches all the limitations of claim 3 as described above. Lipkens does not teach a particular diameter of the aperture of the middle or top disc or outside or inside diameter of the rounded element. However, it has been held that changes in relative dimension are within the skill of a person having ordinary skill in the art (MPEP 2144.04 IV A). Therefore, it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to make the diameters of the apertures in the middle disc and top disc with the claimed size and the outside and inner diameters of the rounded element to match (based on the modification of based on Haigh), as the changes in size do not perform differently and can be easily selected by a person having ordinary skill in the art based on the desired workpiece and working conditions of the tool. 
Regarding claim 9, Lipkens, as modified, teaches all the limitations of claim 5 as described above. Lipkens further teaches the middle disc is a cut off wheel (fig 2; [0060]; capable of cutting due to abrasive edge 8b).
Regarding claim 10, Lipkens, as modified, teaches all the limitations of claim 1 as described above. Lipkens further teaches a tool configured to be connected to the shaft ([0040]). 
Regarding claim 11, Lipkens, as modified, teaches all the limitations of claim 1 as described above. Haigh further teaches the shaft is one piece machined with the shaft (col 4, lines 27-29; “formed in one piece”). Haigh and Lipkens do not teach a particular size of the shaft or outer diameter of the rounded element. However, it has been held that changes in relative dimension are within the skill of a person having ordinary skill in the art (MPEP 2144.04 IV A). Therefore, it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to make the size of the shaft and outer diameter of the rounded element with the claimed dimensions, as the changes in size do not perform differently and can be easily selected by a person having ordinary skill in the art based on the desired workpiece and working conditions of the tool.
Regarding claim 21, Lipkens teaches a grinding disc system (1), consisting of three discs including a top disc (4), bottom disc (6) and middle disc (5), wherein the grinding disc system is capable of grinding on three different surfaces, one on the top disc (top of top disc), one on the bottom disc (bottom of bottom disc), and one on the middle disc (side of middle disc), the three difference surfaces facing three different directions (fig 2, facing up, down and sideways; fig 5 shows abrasives throughout entirety the discs including top, bottom and side surfaces indicating ability to grind on each of these surfaces) the top disc (4) having an abrasive top and a second surface (fig 2, top and bottom surfaces), the top disc having a continuous sized circular aperture (2) from the abrasive top to the second surface of the top disc (shown in figs 1 and 2), the top disc having uniform thickness surrounding the circular aperture (fig 2), the bottom disc (6) having a consistent abrasive bottom and a second surface (bottom and top surfaces in fig 2), the middle disc (5) having an abrasive edge (8b), the middle disc having a continuous sized .
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lipkens and Haigh as applied to claim 10 above, and further in view of Henderer et al (US 7207867).
Regarding claim 12, Lipkens, as modified by Haigh, teaches all the limitations of claim 10 as described above. Haigh further teaches the bar having one or more threads (shown in fig 4) receivable by the tool (col 3, lines 2-6). Haigh does not teach a material of the bar or threads. Henderer teaches a shaft (10) including a bar and threads (31) wherein the bar has a metal core (col 3, lines 23-30) and the threads are silicon (col 4, lines 11-16; silicon coating). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to make the bar and threads of Lipkens as modified out of metal and silicon in order to provide wear resistance to the bar and threads as taught by Henderer (col 4, lines 11-16). 
Response to Arguments
Applicant's arguments filed 21 Jan 2022 have been fully considered but they are not persuasive. Applicant argues that Whiting and Hurst do not teach the newly claimed configuration. However, Whiting and Hurst are no longer being relied upon in the rejection. The . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723